Case: 12-40605       Document: 00512089761         Page: 1     Date Filed: 12/19/2012




              IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                               Fifth Circuit

                                                                            FILED
                                                                        December 19, 2012
                                     No. 12-40605
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

BALTAZAR SANTACRUZ-NARANJO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 2:11-CR-1182-1


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender (FPD) appointed to represent Baltazar
Santacruz-Naranjo has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States v.
Flores, 632 F.3d 229 (5th Cir. 2011). Santacruz-Naranjo has filed a response and
has moved to relieve appointed counsel and to appoint new counsel.
       To the extent that Santacruz-Naranjo raises claims of ineffective
assistance of counsel, the record is insufficiently developed to allow consideration


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40605     Document: 00512089761     Page: 2   Date Filed: 12/19/2012

                                  No. 12-40605

at this time of his claims; such claims generally “cannot be resolved on direct
appeal when the claim[s] ha[ve] not been raised before the district court since no
opportunity existed to develop the record on the merits of the allegations.”
United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006) (internal
quotation marks and citation omitted). We have reviewed counsel’s brief and the
relevant portions of the record reflected therein, as well as Santacruz-Naranjo’s
response. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Santacruz-Naranjo’s motions to relieve
counsel and appoint new counsel are DENIED. The FPD’s motion for leave to
withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                        2